FILED
                           NOT FOR PUBLICATION                                MAR 10 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JESUS MUNOZ,                                     No. 12-56440

              Petitioner - Appellant,            D.C. No. 3:12-cv-00300-BLM

  v.
                                                 MEMORANDUM*
A. M. GONZALES, Acting Warden;
JEFFREY BEARD,

              Respondents - Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Barbara Lynn Major, Magistrate Judge, Presiding

                            Submitted March 2, 2015**
                               Pasadena California

Before: PREGERSON, FERNANDEZ, and NGUYEN, Circuit Judges.

       Jesus Munoz appeals the district court’s denial of his 28 U.S.C. § 2254

petition. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California Court of Appeal’s denial of Munoz’s claim was neither contrary to, nor

an unreasonable application of, clearly established United States Supreme Court

precedent, we affirm. 28 U.S.C. §§ 2254(d)(1)-(2); Harrington v. Richter, 562
U.S. 86 (2011).

      1. The California Court of Appeal’s September 6, 2011 decision adjudicated

the merits of Munoz’s federal due process claim. While the Court of Appeal’s

decision does not expressly reference Munoz’s federal due process claim, the

“conjoined nature of [Munoz’s] state and federal claims, the similar legal analysis

underpinning their resolution, and the Court of Appeal’s obligation to dutifully

comply both with state law and the federal Constitution,” supports the presumption

that the claim was adjudicated on the merits. Bell v. Uribe, 748 F.3d 857, 864 (9th

Cir. 2014). Therefore, the Antiterrorism and Effective Death Penalty Act

(“AEDPA”) applies. See 28 U.S.C. § 2254(d).

      2. Munoz argues that the trial court’s admission of his prior auto theft

violated his due process rights. Even if the evidence was improperly admitted to

show that Munoz committed the crime for which he was on trial, this claim would

not be grounds for relief. Under the strict standards of AEDPA, the Court of

Appeal’s denial of Munoz’s claim was not an unreasonable application of clearly

established Supreme Court precedent. See Estelle v. McGuire, 502 U.S. 62, 75 n.5

                                         2
(1991) (reserving the question of whether admission of prior crimes evidence to

show propensity would violate the Due Process Clause); see also Holley v.

Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (explaining the Supreme Court

“has not yet made a clear ruling that admission of irrelevant or overtly prejudicial

evidence constitutes a due process violation sufficient to warrant issuance of the

writ [of habeas corpus]”).

AFFIRMED.




                                          3